Order affirmed, without costs, upon condition that the respondent shall produce a written offer to purchase, binding upon the prospective purchaser until the time of the sale, with an undertaking on the part of the purchaser in the sum of $1,000, or a deposit of that amount, that he will on the sale bid at least $10,000 under the terms and conditions provided for the sale in the. judgment, and in the event of the failure to produce such offer and deposit or undertaking within ten days after service of this order, the order appealed from is reversed, with ten dollars costs and disbursements, and the motion denied. All concur; Sears, J., not sitting.